Katherine Franco Arango




July 20, 2020



To whom it may concern

My name is Katherine Franco Arango. I'm a massage therapist and wellness advocate. I've
known Mason Orion Orion Beaudry for about the past 10 years. Our friendship began in school
and in that time I have witnessed him make plenty of irresponsible, immature, and foolish
decisions. I have come to understand that for the most part people either listen or they learn.
For young adults who didn't have much guidance in their homes growing up it seems they often
find themselves doing the latter. I am aware of his history and behavioral patterns and I can
understand how they might raise some concern.He has become a man who understands that
decisions have consequences. He can admit when he is wrong and can ask for forgiveness. He
has grown to know how to ask for help even when it is hard for him. Most importantly he
prioritizes the wellbeing and happiness of his son.
In some of my own hard times Mason proved to be a consistent, reliable, and supportive friend.
Please consider that mason is a compassionate, giving, and understanding man. And if given
the opportunity to redeem himself now. I know he fully intends on making the most of that
opportunity to live a full life with his son. A person who is willing to learn from his mistakes still
needs time. Sometimes getting back up isn't without imbalances. Sometimes we trip or we slip.
I'm asking you to consider offering a hand to help mason keep his balance as he tries to move
on from the person he once was to the person he wants to be. Mason has a strong personality
and a desire for self improvement.
   I hope that this letter in regards to Mason Beaudry will act as a positive contributing factor
when the court considers this case.



Sincerely,



Katherine Franco Arango




        Case 1:19-cr-00201-WCG Filed 08/01/20 Page 1 of 1 Document 35-1
